Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on July 19, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on April 19, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 19, 2021 has been entered.

Support for claim 1 amendment “does not contain a substrate layer” can be found in paragraph 0010 of US Patent Application Publication No. 20200140724 A1 of the present application (“the published application”).  Support for claim 1 amendment “pressure sensitive” can be found in paragraph 0021 of the published application. 

In view of applicant’s amendment, the rejection under the 35 USC 112(a) is modified. 

In view of applicant’s amendment, the rejection under the 35 USC 112(b) is modified.  


   
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

free of gas pockets”.  This limitation is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984).  The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (MPEP 2173.05(i)).  Further, the recitation “substantially free of gas pockets” means the tape is free of every type of gas containing pockets for which there is no support in the specification.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, this claim recites “A thermally conductive pressure sensitive acrylic adhesive tape, the thermally conductive pressure sensitive acrylic adhesive tape comprises…”.  The scope of the claim is unclear.  Specifically, it is unclear whether the components (e.g. metal hydroxide, acrylic copolymer etc.) recited in claim are part of an adhesive layer, contained in different layers that form the adhesive tape,  or part of a single layer of the adhesive tape.   

In order to overcome the aforementioned rejection, applicant could replace the recitation “A thermally conductive pressure sensitive acrylic adhesive tape, the thermally conductive pressure sensitive acrylic adhesive tape comprising” with the “recitation “A thermally conductive pressure sensitive acrylic adhesive tape, the thermally conductive pressure sensitive acrylic adhesive tape formed of a composition comprising:” 

As to claim 1, this claim recites “adhesive tape is substantially free of gas pockets”.  It is submitted that the meets and bounds of the recitation “substantially free” are not clear.  Specifically, it is not clear what constitutes a tape being “substantially free of gas pockets”.  The specification does not provide any guidance to one of ordinary skill in the art as to what is meant by “substantially free”.  For example, does presence of less than two gas pockets mean that the tape is substantially free of gas pockets? 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963 A1 is relied upon as English equivalent reference in the rejection) in view of Terada et al. (US 20130244020A1).

As to claim 1, Sugita discloses a thermally conductive sheet (thermally conductive pressure sensitive acrylic adhesive tape) in which a non-adhesive resin layer is stacked on one surface of an adhesive thermally conductive layer formed from an acrylic polymer and a thermally conductive filler (0011).  The thermally 

Sugita discloses that as a thermally conductive filler, metal hydroxide can be used (0023).  Moreover, Sugita discloses that the thermally conductive filler (which includes metal hydroxide) is contained in the amount of from 100 to 2,000 parts by weight, and from 300 to 1,000 parts by weight (0024).  Given that the claimed range of 600 to 800 parts of metal hydroxide lies within the range disclosed by Sugita, a prima facie case of obviousness exists.  MPEP 2144.05 (I).  

The acrylic polymer of Sugita is formed of a copolymer of a monofunctional (meth)acrylate e.g. 2-ethylhexyl (meth)acrylate (alkyl (meth)acrylate) and one or more of the copolymerizable monomers, wherein the copolymerizable monomers include e.g. (meth)acrylic acid, itaconic acid etc. (0021). A person having ordinary skill in the art would recognize that monomers such as (meth)acrylic acid and itaconic acid are polar group containing monomers. 

Sugita discloses that the adhesive thermally conductive layer comprises one or more plasticizers in the amount of from 20 to 80 parts by weight, and preferably from 30 to 70 parts by weight (0026), which overlaps with the claimed amount of plasticizer (10-50 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05.

Sugita is silent as to disclosing presence of gas pockets in the thermally conductive sheet of the invention. Furthermore, as to claim 1 limitation of tape does not contain a substrate layer, it is submitted that the present application discloses that the substrate is a temporary carrier film that does not form the integral part of the adhesive sheet and it is removed from the sheet after the coating of the coatable syrup (that forms the adhesive tape) (0021 of the published specification).  It is submitted that Sugita discloses providing coating material for forming the adhesive thermally conductive layer on a release film (substrate) (0042), wherein the release film is later peeled off during assembly of an electronic component and a heat skink (0043).  Sugita further discloses presence of a release film on the non-adhesive resin layer that is also peeled off (0043).  Accordingly, a person having ordinary skill in the art would recognize that Suita suggests that the tape does not contain a substrate layer. 

As to claim 1, the difference between the claimed invention and the prior art of Sugita is that Sugita does not disclose the amount of acrylic copolymer (100 parts by weight), the amount of polar group containing monomer (1 to 30 parts by weight), and 10-50 parts by weight of a phosphate ester. 

However, Terada discloses a pressure sensitive adhesive (PSA) sheet (thermally conductive acrylic adhesive tape) comprising a bubble containing thermally conductive resin composition layer (“thermally conductive resin composition layer”) (0001).  The thermally conductive resin composition layer of Terada comprises (a) an acrylic polymer containing alkyl (meth) acrylate as a main monomer component, (b) thermally 

As to claim 1 limitation of 100 parts by weight of the acrylic copolymer and 1-30 parts by weight of the polar group containing monomer, it is submitted that Terada discloses 100 parts by weight of acrylic polymer (0051 reciting “with respect to 100 parts by weight of acrylic polymer”).  Moreover, the acrylic polymer of Terada is formed of an alkyl (meth)acrylate monomer (0025) and 1-30 wt% a polar group containing monomer as a copolymerizable monomer (read as 1-30 parts by weight of a polar group containing monomer by the examiner) (0030, 0032, and also see 0116 disclosing 10 parts by weight of acrylic acid monomer used to form the acrylic polymer of Terada).  Terada further discloses that by using the copolymerizable monomer, the adhesive force can be improved or cohesive force can be increased (0030). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the acrylic copolymer of Sugita in the amount as disclosed by Terada (100 parts by weight), motivated by the desire to form the thermally conductive acrylic adhesive tape of Sugita so that it can be used to fulfil its intended use.   Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the polar group containing monomer as claimed and as renders 

As to claim 1 limitation of 10-50 parts by weight of phosphate ester, it is submitted that Terada discloses that in order to stably disperse the thermally conductive particles without being aggregated, preferably, a dispersant such as phosphate ester is used in the thermally conductive resin composition layer of the invention (0052).  Terada further discloses that the mixing amount of the dispersant is not particularly limited and is, for example 0.01 to 10 parts by weight (0052).  The examiner submits that the lower end point of the claimed amount of phosphate ester (10 parts by weight) is close to the upper end point of the phosphate ester amount disclosed by Terada (10 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05 (I).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the phosphate ester disclosed by Terada and use it in the thermally conductive acrylic adhesive tape of Sugita, motivated by the desire to stably disperse the thermally conductive filler (metal hydroxide) without being aggregated. 

As to claim 1 preamble “a thermally conductive pressure sensitive acrylic adhesive tape”, it is submitted that Sugita as modified by Terada renders obvious claimed adhesive tape except Sugita does not explicitly suggest the tape being 

As to claim 2, Sugita discloses carboxyl group containing monomers such as (meth)acrylic acid and itaconic acid (0021)

As to claim 3, Sugita discloses that the thermal conductivity of the thermally conductive sheet in the thickness direction of 2 W/m*K or more (0040). Sugita does not explicitly disclose whether the thermal conductivity is measured as per by the use of the modified transient plate method.  However, it is submitted that given that the thermally conductive acrylic adhesive tape of the claimed invention is rendered obvious by the thermally conductive sheet of Sugita as modified by Terada as set forth previously, absent any factual evidence on the record, it would be reasonable to presume that the claimed thermal conductivity would intrinsically be present in the thermally conductive sheet of Sugita. MPEP 2112.01 (I). 

As to claim 4, Sugita discloses the layer thickness of the adhesive thermally conductive layer is from 200 to 3,000 µm (0028) and the layer thickness of the non-adhesive resin layer is preferably from 0.5 to 25 µm (0039).  As such, the total thickness of thermally conductive sheet of Sugita is in the range of from 200.5 µm to 3,025 µm, 

As to claim 5, Sugita discloses that the conductive filler is aluminum hydroxide (0023).

As to claim 6, Terada discloses that in order to stably disperse the thermally conductive particles without being aggregated, preferably, a dispersant such as phosphate ester is used in the thermally conductive resin composition layer of the invention (0052).  Terada further discloses that the mixing amount of the dispersant is not particularly limited and is, for example 0.01 to 10 parts by weight (0052).  Accordingly, it would have been obvious to select a workable range of the amount of the phosphate ester, including the claimed, motivated by the desire to stably disperse thermally conductive particles (e.g. metal hydroxide) without being aggregated. 

As to claim 7, Sugita discloses that the adhesive thermally conductive layer comprises one or more plasticizers in the amount of from 20 to 80 parts by weight, and preferably from 30 to 70 parts by weight (0026), which overlaps with the claimed amount of plasticizer (15-45 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05.

As to claim 8, Sugita discloses (meth)acrylic acid and itaconic acid (0021). 

. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963) in view of Terada et al. (US 20130244020A1) as applied to claim 1 above, and further in view of Hiroshige et al. (US 20070179223 A1).

Sugita as modified by Terada is silent as to disclosing 15-45 parts by weight of the phosphate ester per 100 parts by weight of the acrylic copolymer. 

However, Hiroshige discloses a flame retardant acrylic based thermally conductive sheet (0001).  The thermally conductive sheet of Hiroshige can be used for adhesion of heat sink or heat radiators to electronic parts (0034).  Further, the thermally conductive sheet of Hiroshige is made of a composition comprising (A) (meth)acrylic polymer, (B) halogen free flame retardant selected from the group consisting of an organophopsphorus compound, a triazine skeleton containing compound, and 

As organophosphorus compound, Hiroshige discloses phosphate esters (0015 and 0017).  Moreover, Hiroshige discloses that these organophosphoric acid compounds are added in the amount in the range of 5-100 parts by weight and 5-50 parts by weight to 100 parts by weight of the (meth)acrylic monomer (0017).  Given that the claimed range of phosphate ester of 15-45 parts by weight overlaps or lies within the range disclosed by Hiroshige, a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further, Hiroshige discloses that by using the hydrated metal compound in combination with the halogen free flame retardant, flame retardancy can be synergistically enhanced and the thermally conductive sheet can achieve high flame retardancy corresponding to a V0 rating under UL-94 (0009).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the halogen free flame retardant including the phosphate ester of Hiroshige in the amount disclosed by Hiroshige and use it in the adhesive thermally conductive layer containing metal hydroxide of Sugita, motivated by the desire to form thermally conductive sheet of Suita with enhanced flame retardancy. 



Response to Arguments

Applicant's arguments filed on July 19, 2021 have been fully considered but they are not persuasive.

With respect to the 35 USC 112(a) rejection of claims 1-9, applicant points to paragraphs 0005, 0034, and 0039 of the specification in support for claim limitation of the tape being “substantially free of gas pockets”.   Applicant submits that the concept of the tape being substantially free of gas pockets is based on paragraph 0005 where gas pockets are described to be undesired, and in paragraphs 0034 and 0039 where it is described that the mixtures prepared for the formation of the adhesive tape according to the application have been degassed.  Applicant further asserts that one skilled in the art would recognize that the expression “substantially free of gas pockets” does not mean that the tape is completely free of any gas as it may still contain dissolved gasses or small amounts of gas pockets which are contained accidently.  Pages 4-6 of the amendment. 

In response, the examiner respectfully submits that paragraph 0005 of the published application describes prior art adhesive tape which are characterized as being difficult to remove air/gas pockets from the coatable syrup with high viscosity.  However, this disclosure does not provide support to claim that the adhesive tape of the claimed invention is “substantially free of gas pockets”.  Moreover, the disclosure in paragraphs 0034 and 0035 correspond to a specific composition of a coatable syrup that was degassed and does not provide support to claim that the broadly claimed adhesive tape is “substantially free of gas pockets”.  Accordingly, applicant’s argument is not found persuasive. 

With respect to the 35 USC 112(b) rejection of claims 1-9, applicant argues that by the amendment of claim 1, it is clear that the tape is one-layered (all components of the tape are in one layer).  Pages 6-7 of the amendment. 

In response, the examiner respectfully submits that the claim amendment does not make it clear that the tape is one-layered such that all components of the tape are in one layer.  Accordingly, applicant’s argument is not found persuasive. 

With respect to the 35 USC 103 rejection of claims 1-9 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963 A1 is relied upon as English equivalent reference in the rejection) in view of Terada et al. (US 20130244020A1), applicant argues that Sugita fails to teach and/or fairly suggest the concept of a thermally conductive pressure sensitive acrylic adhesive tape (Sugita does not teach and/or fairly suggest a pressure-sensitive adhesive) containing 1 - 30 parts by weight of a polar group containing monomer, 16 - 50 parts by weight of a phosphate ester, where the thermally conductive pressure sensitive acrylic adhesive tape is substantially free of gas pockets.  Page 7of the amendment. 



Applicant argues that the thermally conductive sheet of Sugita always comprises a non-adhesive resin layer in addition to an adhesive thermally conductive layer.  According to applicant, one skilled in the art would not have been able to dive a solution for the problem fundamental to the pending application, i.e. to provide a tape without a substrate or carrier and which is substantially free of gas pockets.  Page 8 of the amendment.

The examiner respectfully disagrees. It is submitted that by excluding the substrate layer from the tape of claimed invention, applicant has not excluded the non-adhesive resin layer of Sugita.  It is submitted that the claimed invention recites adhesive tape “comprising” (see claim 1, at line 2).  It is submitted that transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03 (I).  Accordingly, applicant’s argument is not commensurate in scope with the claimed invention.  Furthermore, it is submitted that the present application discloses that the substrate is a temporary carrier film that does not form the integral part of the adhesive sheet and it is removed from the sheet after the coating of the coatable syrup (that forms the adhesive tape) (0021 of the published specification).  Sugita discloses coating material for forming the adhesive thermally conductive layer on a release film (substrate) (0042) that is peeled off during 

Applicant further argues that from the general knowledge of adhesive tapes possessed by one of ordinary skill in the art, one skilled in the art would recognize that adhesives suitable for use in adhesive tapes are often tacky but soft paste-like semi-solids which are difficult to handle without a carrier, and that an adhesive which works well in connection with a carrier cannot be expected to work well without a carrier. Given the teachings of Sugita, one skilled in the art would not have had any reasonable expectation that for the adhesive used by Sugita that such an adhesive would have (at all) been expected to work without a carrier.  Thus, when evaluating Sugita from the standpoint of the hypothetical person having ordinary skill in the art at the time of invention (particularly in terms of a starting point for somehow arriving at the claimed combination of features and/or a starting point for a solution to the problems (as discussed above and in the instant specification) solved by the claimed invention, one would be left with little guidance regarding how/why to specifically select the necessary components to arrive at the recited combination of features. The other applied references fail to cure the deficiencies of Sugita.  Pages 8-9 of the amendment. 



Applicant argues that polar group containing monomers are mentioned is Sugita, however, such monomers are mentioned as a part of a large selection of chemically different monomers which also comprise aromatic and cycloalkylic side chains (0021 of Sugita).  Furthermore, applicant argues that neither a specific amount nor any possible technical effect of any one of said monomer is taught by Sugita and thus a person of ordinary skill in the art facing the problems as discussed above and in the instant specification would not have arrived at the subject matter of the amended claims (.i.e. without testing not only all the monomers but also a vast number of concentrations of each monomer (without any guidance as to which concentrations would be appropriate). Furthermore, applicant argues that apart from the very wide genus of alternatives listed at paragraph [0021], the use of polar-group containing monomers is not further discussed by Sugita in the Examples.  Pages 9-10 of the amendment.

The examiner respectfully submits that Sugita discloses that one or more copolymerizable monomers can be used in the formation of acrylic polymer.  Further, Sugita provides examples of such copolymerizable monomers which include meth)acrylic acid and itaconic acid (0021).  Accordingly, contrary to applicant’s augment, a person having ordinary skill in the art would recognize that any of the copolymerizable monomers listed in Sugita can be used in the formation of the acrylic 


As to applicant’s argument that that neither a specific amount nor any possible technical effect of any one of said monomer is taught by Sugita, the examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  MPEP 2145 (IV).  Furthermore, it is submitted that Terada is relied upon to render obvious claimed amount of the polar group containing monomer.  Specifically, Terada disclose the 1-30 wt% a polar group containing monomer as a copolymerizable monomer (read as 1-30 parts by weight of a polar group containing monomer by the examiner) (0030, 0032, and also see 0116 disclosing 10 parts by weight of acrylic acid monomer used to form the acrylic polymer of Terada).  Terada further discloses that by using the copolymerizable monomer, the adhesive force can be improved or cohesive force can be increased (0030).  Accordingly, applicant’s argument is not found persuasive. 


As to applicant’s argument that the use of polar-group containing monomers is not further discussed by Sugita in the Examples, it is submitted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader 

With respect to applicant’s arguments on pages 10-11 against the prior art of Terada, the examiner respectfully submits following.  The examiner agrees with applicant that Terada’s tape contains bubbles.  However, as to applicant’s arguments that in order to modify the primary reference of Sugita with Terada, one skilled in the art would have had to remove the bubbles from Terada’s teaching, which would cause the sheet to no longer work property for its intended use, it is submitted that the argument is not commensurate in scope with the basis of the rejection.  Specifically, Terada is relied upon to render obvious the amount of acrylic copolymer (100 parts by weight), the amount of polar group containing monomer (1 to 30 parts by weight), and 10-50 parts by weight of a phosphate ester as claimed. Accordingly, applicant’s argument is not found persuasive. 

Applicant argues that the rejection lacks a reason that would have prompted a person having ordinary skill in the relevant filed to combine the elements in the way the claimed invention does.  Page 11 of the amendment. 

The examiner respectfully disagrees and submits that the reasons to combine the elements in the way the claimed invention does are provided in the previous OA (e.g. see last paragraph on page 10 and second full paragraph on page 11 of the previous OA).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikebata et al. (US 20160326401 A1) discloses a double-sided pressure sensitive adhesive tape for fixing aircraft parts (abstract) comprising acrylic resin (0043), metal hydroxide based flame retardants (0091), and halogen containing phosphoric ester in the amount of 10-50% by weight (0098).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
November 3, 2021